Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ciccia US 5,377,984 (“Ciccia”) in view of Long et al US 9,457,248 (“Long”) OR Katsube US 4,027,886 (“Katsube”).
	As per claim 1, Ciccia discloses a grip/weight for attaching to a handle of a sport implement  (grip 1 attached to a handle 2 of a golf club )(Figs. 1-9; 4:13-5:47) comprising: 
	a body having an axis (grip 1 having an axis)(Figs. 1-9; 4:13+); 
	a transverse hole formed through the body perpendicular to the axis (conduit 5 perpendicular to the axis of the body/grip 1)(Figs. 1-4 and 6-9);  that is bounded by an inner wall in the body and that extends from a first side of the body to a second side of the body (Figs. 2, 4, 6 and 8 ) that is opposite the first side on the body (Figs. 2, 4, 6 and 8), the transverse hole forming a knob insertion opening at the first side of the body (to receive the shaft 2/20 of the sport implement)(Figs. 1, 5 and 7; 4:15+), the knob insertion opening having a first diameter at the first side of the body (Figs. 2-4, 6 and 8), the transverse hole being defined by the inner wall which extends into the body perpendicular to the axis of the body a first distance from the first side at the first diameter along the first distance to approximately a middle of the body between the first side of the body and the second side of the body (Figs. 2, 4 and 8), the inner wall of the transverse hole having an inward tapered portion after the first distance in the transverse hole along a second distance in a direction toward the second side from the first side, wherein the inner wall of transverse hole narrows to a second diameter along the second distance, wherein the second diameter is smaller than the first diameter (Figs. 2, 4 and 8; note also 4:13+ as the conduit is tapered as to allow locking of the grip/weight 1  upon the golf club handle 2/20), (Figs. 2-4, and 8), and wherein the inner wall continues the second side of the body at the second diameter along the inner wall (Figs. 2-4, and 8; 4:13+); 
	and a handle slot formed in the body that extends into the body to the transverse hole and from the first side at the knob insertion opening to the second side of the body, and centered along the transverse hole, and having a width along the entirety of the handle slot from the first side to the second side (slot 3)(Figs. 1-4, 7 and 8; 4:13+; 5:11+).  
	With respect to the device as a baseball bat handle weight for attaching to a handle end of a baseball bat, as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Ciccia is not specific regarding and wherein the inward tapered portion forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body.
	However, the use of such configuration of grip, attachment, having a shoulder, for a sport implement, is well known in the art as taught by Long (as shoulder of grip 20)(Figs. 2-5; 2:61-3:65) and/or Katsube (shoulder of attachment means 6)(Figs. 3, 4 and 6; 2:23-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s and wherein the inward tapered portion forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body as taught and suggested by Long and/or Katsube for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of forming a sport implement attachment that configure to be placed upon the sport implement in a firm and safe manner yet allow removal therefrom.  Such modification to Ciccia would have enhance the attachment of the grip within Ciccia as such firm and secure attachment yet allow easy removal.  
  	Within the modified Ciccia and wherein the inner wall continues from the shoulder to the second side of the body at the second diameter along the inner wall.
	
Claim(s) 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccia and Long/ Katsube as applied to claim 1 above, and further in view of Jacobs US 2005/0266928 (“Jacobs”).
	As per claim 4, Ciccia is not specific regarding wherein the body is cylindrical.
	However, in a similar field of weight/handle attachment to sport implements (such as golf clubs), Jacobs discloses such body in Figs. 1A, 1B, 1D and 2A-2C (note Figs. 3A-3B; [0026] and [0027] as the use of the attachment to be gripped by a user).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s body in such configuration as taught by Jacobs for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an attachment to be firmly and securely fit upon a sport implement to be grasp by a user during use.
	In addition, as it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).  Such configuration would have been merely as matter of user’s preference, design choice, without any more. 
	As per claim 5, although Ciccia is not specific regarding wherein the body is spherical (which is taught by Jacobs’ in at least Figs. 1A, and 2A-2C), it would have been obvious to form Ciccia’s body in such configuration for the same reasons discussed above with respect to claim 4.  
	As per claim 6, although Ciccia is not specific regarding wherein the body is semi-spherical (which is taught by Jacobs’ in at least Figs. 1A, and 2A-2C), it would have been obvious to form Ciccia’s body in such configuration for the same reasons discussed above with respect to claim 4.  
  	As per claim 9, Ciccia is not specific regarding wherein the body is metal.
	However, Jacobs discloses a body is metal (pars. [0029] and [0034]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s body as metal as taught by Jacobs for the reason that a skilled artisan would have been motivated to use suitable material such as metal that is readily available and suitable to be use as such a grip device.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccia and Long/ Katsube as applied to claim 1 above, and further in view of Martin et al US 2017/0234706 (“Martin”).
	As per claim 7, Ciccia is not specific regarding further comprising a covering over the body.  
	However, the use of layer, material covering a body is well known as taught by Martin as covering protective layer 2801 (Fig. 28 and pars. [0022] and [0132]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s body to further comprising a covering over the body as taught by Martin for the reason that a skilled artisan would have been motivated by Martin’s suggestion to use a protective cover/layer for performances, as the flexibility as well as durability and alike.
	As per claim 8, with respect to wherein the covering is comprised of vinyl, Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccia in view Connolly US 3,136,546 (“Connolly”) and Long/ Katsube.
	As per claim 10, Ciccia discloses a handle weight system (grip 1 attached to a handle 2 of a golf club )(Figs. 1-9; 4:13-5:47), comprising: 
	a golf club with a handle (golf club with handle 2/20)(Figs. 1, 5 and 7; 4:13+ and 5:11+); 
	a body having an axis (grip 1 having an axis)(Figs. 1-9; 4:13+); 
	a transverse hole formed through the body that is bounded by an inner wall in the body (conduit 5 of the body/grip 1)(Figs. 1-4 and 6-9), the transverse hole forming a knob insertion opening having a first diameter at a first side of the body, the inner wall extends from the first side of the body to a second side of the body that is opposite the first side and defines the transverse hole to extend from the first side of the body to [[a]] the second side of the body that is opposite the first side (to receive the shaft 2/20 of the sport implement)(Figs. 1, 5 and 7; 4:15+), wherein the transverse hole extends into the body from the first side a first distance to approximately a middle of the body, between the first side and the second side (Figs. 2-4, 6 and 8), at the first diameter along the first distance, and narrows to a second diameter that is smaller than the first diameter to form a shoulder, the transverse hole further extends to the second side of the body at the second diameter (Figs. 2, 4 and 8; see also 4:13+ as the tapering of the conduit 5), wherein the first diameter of the transverse hole is greater than the knob diameter, and the second diameter is smaller than the knob diameter and greater than the diameter of the handle of the baseball bat (Figs. 2, 4 and 8; note also 4:13+ as the conduit is tapered as to allow locking of the grip/weight 1 upon the golf club handle 2/20); 
	and a handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body, and wherein the handle slot has a width that is equal to the second diameter along the slot, and along an entirety of the handle slot from the first side of the body to the second side of the body (slot 3)(Figs. 1-4, 7 and 8; 4:13+; 5:11+).  
	With respect to the device as a baseball bat handle weight system, as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Ciccia is not specific regarding the sport implement is a baseball with a knob.
	Ciccia is not specific regarding to form a shoulder, the transverse hole further extends from the shoulder to the second side of the body at the second diameter.
	With respect to the device as a baseball bat, the baseball bat having a knob formed at an end of the handle, the knob having a knob diameter, wherein the knob diameter is larger than a diameter of the handle, in a similar field utilizing attachment means to a sport implements, Connolly discloses a baseball bat (48), the baseball bat having a knob formed at an end of the handle (element 52 at the end of shank/handle portion 50), wherein a diameter of the knob is larger than a diameter of the handle (Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Ciccia’s device to include such a baseball bat as taught by Connolly for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance and more versatile device suitable for multiple sport implements to practice swinging and alike suitable for golf as well as baseball.  In that regard Connolly’s device is suitable for golf (Fig. 1) as well as baseball (Fig. 6), and modifying the device of Cannon to be suitable for golf and baseball would have enhanced the use of the modified device to be suitable for multiple sports and use.
	With respect to “wherein the knob of the bat bears against the inner shoulder, and the handle of the bat extends out of the body from the transverse hole at the second side of the body”, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
“[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Within the modified device of Ciccia-Connolly the sport implement would have been a baseball with bat’s knob (as taught by Connolly) and the grip/weight (as taught by Ciccia) would have been position thereupon as such.
	With respect to the shoulder means, the use of such configuration of grip, attachment, having a shoulder, for a sport implement, is well known in the art as taught by Long (as shoulder of grip 20)(Figs. 2-5; 2:61-3:65) and/or Katsube (shoulder of attachment means 6)(Figs. 3, 4 and 6; 2:23-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s to form a shoulder, as taught and suggested by Long and/or Katsube for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of forming a sport implement attachment that configure to be placed upon the sport implement in a firm and safe manner yet allow removal therefrom.  Such modification to Ciccia would have enhance the attachment of the grip within Ciccia as such firm and secure attachment yet allow easy removal.  
	Within the modified Ciccia (by the teachings Long and Katsube) there would have been a shoulder, and the transverse hole further extends from the shoulder to the second side of the body at the second diameter
Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccia, and Long/ Katsube as applied to claim 10 above, and further in view of Jacobs.
	As per claim 12, Ciccia is not specific regarding wherein the body is cylindrical.
	However, in a similar field of weight/handle attachment to sport implements (such as golf clubs), Jacobs discloses such body in Figs. 1A, 1B, 1D and 2A-2C (note Figs. 3A-3B; [0026] and [0027] as the use of the attachment to be gripped by a user).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s body in such configuration as taught by Jacobs for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an attachment to be firmly and securely fit upon a sport implement to be grasp by a user during use.
In addition, as it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976). Such configuration would have been merely as matter of user’s preference, design choice, without any more. 
	As per claim 13, although Ciccia is not specific regarding wherein the body is spherical (which is taught by Jacobs’ in at least Figs. 1A, and 2A-2C), it would have been obvious to form Ciccia’s body in such configuration for the same reasons discussed above with respect to claim 12.  
	As per claim 14, although Ciccia is not specific regarding wherein the body is semi-spherical (which is taught by Jacobs’ in at least Figs. 1A, and 2A-2C), it would have been obvious to form Ciccia’s body in such configuration for the same reasons discussed above with respect to claim 12.  
  	As per claim 17, Ciccia is not specific regarding wherein the body is metal.
However, Jacobs discloses a body is metal (pars. [0029] and [0034]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s body as metal as taught by Jacobs for the reason that a skilled artisan would have been motivated to use suitable material such as metal that is readily available and suitable to be use as such a grip device.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccia, Connolly and Long/ Katsube  as applied to claim 10 above, and further in view of Martin.
	 As per claims 15, 16, the modified Ciccia is not specific regarding to further comprising a covering over the body that has a coefficient of friction that is higher than a material of the body (claim 15), wherein the covering is comprised of vinyl (claim 16), 
	However, Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material, i.e. a coefficient of friction that is higher than a material of the body.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the modified Ciccia’s further comprising a covering over the body that has a coefficient of friction that is higher than a material of the body wherein the covering is comprised of vinyl as taught by Martin for the reason that a skilled artisan would have been motivated by Martin’s suggestion to use a protective cover/layer for performances, as the flexibility as well as durability and alike.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CODD et al US 2018/0015340 (“CODD”) in view of Ciccia and Long/ Katsube.
	As per claim 18, CODD discloses a method for coupling a baseball bat handle weight to a baseball bat, wherein a diameter of a knob of the baseball bat at the end of a handle of the baseball bat is larger than a diameter of the handle, (a training weight 1 for attaching to a handle end (69) of a bat (61), the handle end having a knob (69); Figs. 1-10; pars. [0007]-[0015] and [0026]-[0038]), the method comprising 
	providing a baseball bat having a handle and a knob at an end of the handle, a diameter of the knob being larger than a diameter of the handle (bat 61 with handle end 69)(Figs. 1-6; [0027]);
	providing the bat handle weight having: 
	a body having an axis (hosing 3)(Figs. 1-7; pars. [0028] and [0037]); 
	a transverse hole formed through the body from a first side of the body to a second side of the body that is opposite the first side (opening 11 having a dimeter/width that is greater than knob’s diameter 69)(Figs. 1-6; pars. [0009] and [0029]); 
	a handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body (slot 13, for receiving handle portion 67; the slot having a diameter/width that is greater than handle portion 67 and smaller than the dimeter of the transverse hole 11; the slot’s 13 diameter/width is smaller than the knob’s 69 diameter, and which opening’s 11 diameter/width is greater than the dimeter of the knob)(Figs. 1-4; pars. [0009] and [0029]);
	inserting a knob of a baseball bat handle into the knob insertion opening (Figs. 2-6; pars. [0008]-[0010], [0027], [0028], and [0036]); and wherein the knob bears against the shoulder portion (the cam mechanism 39 is manipulate to bear the shoulder of the opening 11/slot 13 such that the knob 69 will be firmly attached thereto to hold the weight device in a firm and secure manner)(Figs. 1-7; see also pars. [0008]-[0010], and [0032]-[0036], regarding the structure of the cam mechanism 39 to incorporate with the opening/slot to firmly hold the weight device connected to the knob 69 of bat 61).
	CODD is not specific regarding the transverse hole formed through the body that is bounded by an inner wall in the body and that extends from a first side of the body to a second side of the body that is opposite the first side, the transverse hole having a first diameter from the first side of the body into the body a first distance to approximately a middle of the body at the first diameter along the first distance, wherein the transverse hole narrows to a second diameter that is smaller than the first diameter beyond the first distance to form a shoulder that is closer to the second side of the body than to the first side of the body, wherein the transverse hole extends from    the shoulder to the second side of the body at the second diameter, wherein the first diameter of the transverse hole is greater than the diameter of the knob of the baseball bat, and the second diameter is smaller than the knob of the baseball bat and greater than the diameter of the handle of the baseball bat.
	CODD is not specific regarding the handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body along the transverse hole, and wherein the handle slot has a width that that is equal to the second diameter.
	CODD is not specific regarding rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body.
	However, Ciccia discloses a body having an axis (grip 1 having an axis)(Figs. 1-9; 4:13+); 
	a transverse hole formed through the body perpendicular to the axis (conduit 5 perpendicular to the axis of the body/grip 1)(Figs. 1-4 and 6-9);  that is bounded by an inner wall in the body and that extends from a first side of the body to a second side of the body (Figs. 2, 4, 6 and 8 ) that is opposite the first side on the body (Figs. 2, 4, 6 and 8), the transverse hole forming a knob insertion opening at the first side of the body (to receive the shaft 2/20 of the sport implement)(Figs. 1, 5 and 7; 4:15+), the knob insertion opening having a first diameter at the first side of the body (Figs. 2-4, 6 and 8), the transverse hole being defined by the inner wall which extends into the body perpendicular to the axis of the body a first distance from the first side at the first diameter along the first distance to approximately a middle of the body between the first side of the body and the second side of the body (Figs. 2, 4 and 8), the inner wall of the transverse hole having an inward tapered portion after the first distance in the transverse hole along a second distance in a direction toward the second side from the first side, wherein the inner wall of transverse hole narrows to a second diameter along the second distance, wherein the second diameter is smaller than the first diameter (Figs. 2, 4 and 8; note also 4:13+ as the conduit is tapered as to allow locking of the grip/weight 1  upon the golf club handle 2/20), and wherein the inner wall continues and wherein the inward tapered portion forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body to the second side of the body at the second diameter along the inner wall (Figs. 2-4, and 8; 4:13+);  a handle slot formed into the body to the transverse hole and which extends from the first side of the body to the second side of the body along the transverse hole and centered along the transverse hole, and wherein the handle slot has a width along its entirety from the first side to the second side that that is equal to the second diameter (slot 3)(Figs. 1-4, 7 and 8; 4:13+; 5:11+).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form CODD’s such as transvers hole and a handle slot claimed as taught Ciccia for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results forming a weight device capable to be attached to a sports implements’ handle in a secure manner yet allow an easy detachment therefrom.   
	With respect to moving the body of the bat handle weight [[such]] so that the knob of the bat comes into contact with the shoulder in the transverse hole so that the knob bears against the shoulder in the transverse hole and the handle extends out of the body at the second side of the body, note Ciccia’s Figs. 1, 5 and 7 in conjunction to 4:13+ and 5:11+ as the grip-weight is move upon the sport implement to insure the conduit 5 (transverse hole-inner wall) and the handle slot (slot 3) are placing the grip/weight 1 in a firm and secure manner thereupon.   
	Ciccia is not specific regarding and wherein the inward tapered portion forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body.
	However, the use of such configuration of grip, attachment, having a shoulder, for a sport implement, is well known in the art as taught by Long (as shoulder of grip 20)(Figs. 2-5; 2:61-3:65) and/or Katsube (shoulder of attachment means 6)(Figs. 3, 4 and 6; 2:23-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ciccia’s and wherein the inward tapered portion forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body as taught and suggested by Long and/or Katsube for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of forming a sport implement attachment that configure to be placed upon the sport implement in a firm and safe manner yet allow removal therefrom.  Such modification to Ciccia would have enhance the attachment of the grip within Ciccia as such firm and secure attachment yet allow easy removal.  
	Within the modified Ciccia and wherein the inner wall continues from the shoulder to the second side of the body at the second diameter along the inner wall.


	As per claim 19, with respect to wherein providing the baseball bat handle weight further comprises providing the bat handle weight to have a vinyl cover formed over the body, CODD discloses the use of covering/coating of the weight/body by a rubber in pars. [0008], [0011] and [0037].
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed CODD’s rubber coat as such vinyl, or similar polymeric material. 
	As per claim 20, CODD discloses wherein providing body of the baseball bat handle weight ((1) body (housing 3)) comprises providing the baseball bat handle weight having a cylindrical body (Figs. 1-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    12/12/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711